DETAILED ACTION
This detailed action is in response to the application filed on May 6, 2019, and any subsequent filings.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
The abstract of the disclosure is objected to because an extra space appears between the words "block" and "to" in line 4.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
the intelligent central unit is configured to control the solenoid valve to stop the ultrafiltration procedure at any time and at a user request in Claims 5, 8, and 9; and,
the intelligent central unit is configured to notify a user of a time of end of a treatment with a visual and audible alarm in Claims 6, 10, 11, and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "hollow fibers" in line 3 and "intelligent central unit" in line 4.  There is insufficient antecedent bases for these limitations in the claim.
Claim 4 recites the controller calculating a liquid quantity based on sensor input yet the specification does not provide an algorithm or steps necessary to determine the liquid quantity rendering the claim indefinite (see MPEP 288(II)(B) (cites omitted) ("when the disclosed structure is a computer programmed to carry out an algorithm, the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm")).
The claim limitations the intelligent central unit is configured to control the solenoid valve to stop the ultrafiltration procedure at any time and at a user request in Claims 5, 8, and 9 and the intelligent central unit is configured to notify a user of a time of end of a 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims not specifically mentioned contain the same indefinite limitations of the claims identified above from which they depend and thus are also rejected as indefinite.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cerasoli, et al., U.S. Publication No. 2009/0093747 (hereinafter "Cerasoli") in view of O'Mahony, et al., U.S. Publication No. 2006/0009727 (hereinafter "O'Mahony") and Levin, et al., U.S. Publication No. 2002/0187069 (hereinafter "Levin").
Applicants' claims are directed towards a device.
Regarding Claims 1, 3, 4, and 8-11, Cerasoli discloses a portable ultrafiltration device, comprising a suction bellows (Figs. 1, 2, item 17, Paragraph 39 (hereinafter "Pr")) connected to a tube (Figs. 1, 2, item 9, Pr30) passing through a valve (Figs. 1, 2, item 15, Pr39) to a first dialysate connector (Figs. 1, 2, item 8, Pr30) of a hemofilter (Figs. 1, 2, item 3, Pr28) incorporated into a blood circuit (Fig. 1), the blood circuit consisting of (i) arterial lines (Figs. 1, 2, item 5, Pr29) extending from a vascular access (Prs29,41) and 
Cerasoli does not disclose a solenoid valve; venous lines passing through an electronic safety block; or a second dialysate connector is connected to an ultrafiltration pressure sensor.
O'Mahony also relates to a blood ultrafiltration device and discloses a solenoid valve (Pr42).
Levin also relates to a blood ultrafiltration device and discloses venous lines passing through an electronic safety block (Fig. 4, item 154, Pr72); and a second dialysate connector is connected to an ultrafiltration pressure sensor (Fig. 4, item 156, Pr72).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the ultrafiltration device disclosed by Cerasoli with the solenoid valve disclosed by O'Mahony because Cerasoli uses a control system (Pr64,73) and, according to O'Mahony, a solenoid valve allows the control system to operate the valve automatically (Pr42).  It would have also been obvious to combine the device disclosed by Cerasoli and O'Mahony with the electronic block and pressure sensors disclosed by Leven because, according to Levin, the pressure sensors allow for control of the pump (Pr26) and are parts of a system that allows for fluid removal from the blood in a non-critical care setting and less likely to result in complications (Pr17).
Additional Disclosures Included:  Claim 3: wherein the electronic safety block consists of a venous pressure sensor (O'Mahony, Fig. 2a, item 109, Pr39; Levin, Fig. 4, item 154, Pr72) which transmits in real time a level of the pressure in the hollow fibers of the hemofilter to the intelligent central unit (Cerasoli, Pr64,73; O'Mahony, Fig. 6, items Claim 4: wherein the intelligent central unit calculates in real time an extracted amount of liquid on the basis of data transmitted by the venous pressure sensor of the electronic safety block and by the ultrafiltration pressure sensor (O'Mahony, Pr42 (note use of controller to calculate volume based on received data); Levin, Pr75 (note use of pressure to control flow); see also 112(b) analysis).  Claims 8, 9: wherein the intelligent central unit is configured to control the solenoid valve to stop an ultrafiltration procedure at any time and at a user request (O'Mahony, Pr19,77,83; Levin, Pr2,74; see also 112(b) analysis).  Claims 10, 11: wherein the intelligent central unit is configured to notify a user of a time of an end of a treatment, with a visual and audible alarm (O'Mahony, P77,78 (note use of audible and visual alarms for various operating conditions); Levin, Pr74,76 (note use of alarms); see also 112(b) analysis).

Claims 2, 5-7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cerasoli, et al., U.S. Publication No. 2009/0093747 (hereinafter "Cerasoli") in view of O'Mahony, et al., U.S. Publication No. 2006/0009727 (hereinafter "O'Mahony") and Levin, et al., U.S. Publication No. 2002/0187069 (hereinafter "Levin") as applied to Claim 1 above, and further in view of O'Mahony, U.S. Publication No. 2006/0122552 (hereinafter "O2").
Applicants' claims are directed towards a device.
Regarding Claims 2, 5-7, and 12, the combination of Cerasoli, O'Mahony, and Levin discloses the portable ultrafiltration device according to Claim 1, wherein the peristaltic pump, the electronic safety block, the ultrafiltration pressure sensor and the 
O2 also relates to a blood ultrafiltration device and discloses except the intelligent central unit powered by a rechargeable battery (Pr63).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the ultrafiltration device disclosed by Cerasoli, O'Mahony, and Levin with the rechargeable battery disclosed by O2 because, according to O2, the battery can be charged separate from the ultrafiltration device which "reduces the electrical circuitry required during operation and minimizes power consumption and space requirements" (Pr63).
Additional Disclosures Included:  Claim 5: wherein the intelligent central unit is configured to control the solenoid valve to stop an ultrafiltration procedure at any time and at a user request (O'Mahony, Pr19,77,83; Levin, Pr2,74; see also 112(b) analysis).  Claims 6, 12: wherein the intelligent central unit is configured to notify a user of a time of an end of a treatment, with a visual and audible alarm (O'Mahony, P77,78 (note use of audible and visual alarms for various operating conditions); Levin, Pr74,76 (note use of alarms); see also 112(b) analysis).  Claim 7: wherein the electronic safety block consists of a venous pressure sensor (O'Mahony, Fig. 2a, item 109, Pr39; Levin, Fig. 4, item 154, Pr72) which transmits in real time the level of the pressure in the hollow fibers of the hemofilter to the intelligent central unit (Cerasoli, Pr64,73; O'Mahony, Fig. 6, items 605, 611, Pr40,73,74; Levin, Pr67,75), and of an air sensor on the venous line (Levin, Pr74; O'Mahony, Pr77).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585.  The examiner can normally be reached on Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK ORME/Primary Examiner, Art Unit 1779